Opinion by
Me. Justice Fell,
The argument of the appellant is mainly directed to show that the evidence produced by the plaintiffs at the trial was insufficient to rebut the presumption of undue influence, and that on this issue the court should, have given binding instructions for the defendant. The plaintiffs assumed the burden of establishing the absence of undue influence, and the testimony produced was of such a character as clearly to require its submission to the jury. There was nothing'immediately connected with the preparation of the will or with its execution which would indicate that the mind of the testatrix had been influenced by *327any one. The will was drafted by counsel of tbe highest character in pursuance of directions given to Mm personally by the testatrix. It was sent to her by mail, and after it had been in her possession more than a day it was signed by her in the presence of most reputable witnesses. Neither of these persons took anything by the will, and no one interested in it was present when the directions for its preparation were given, or when it was signed. There is nothing in the provisions of the will which in itself would indicate that the mind of the testatrix was under constraint. The provisions are unusual, but they are not more so than the circumstances which surrounded the testatrix. She was a woman of advanced age, the survivor of a family of five sisters. Her nearest relatives were second cousins, with whom she was not on terms of intimacy. The line on which the estate had descended ended with her. Most of those who benefited by her will had peculiar claims on her bounty. Her servants had entered her house as children, two of them twenty-three years and one thirty years before. They had been treated as members of the family, and they had attended her with unusual kindness and fidelity. Before making her last will she had frequently declared her intention to change her then existing will; after she had made it she expressed her satisfaction that she had done so. Considering these facts only we find nothing which suggests that the will of 1893 is not the deliberate, well-considered and uninfluenced act of tbe testatrix in disposing of her estate.
Tbe facts which throw doubt upon tbe subject, and which shifted the burden of proof as to undue influence are these: under the will of 1891 Mrs. Agnew, the contestant, was the residuary legatee, and Mr. Tindall, who was the attorney and confidential adviser of Mrs. Erwin, took nothing. Under tbe will of 1893 Mrs. Agnew takes nothing and Mr. Tindall is largely benefited. It cannot bo said that either of these persons bad a claim upon tbe bounty of Mrs. Erwin. Neither was of her blood, and she owed no duty to either. Mrs. Agnew had married Miss Erwin’s nephew, and by his death had come into possession of $400,000 of the family estate. Mr. Tindall had been fully paid for his services and had in addition received large gifts.
The real question at the trial was whether undue influence *328had been exerted which was a present constraint upon the mind of the testatrix when she made her will, although not apparent to those who were then brought into relations with her in its preparation and execution. This question opened a wide field for controversy, but we are now concerned only to know whether it was for the jury or for the court. That it was for the former seems too clear to admit of doubt. The decision of this question depended mainly on inferences to be drawn from facts which were to be ascertained from conflicting testimony. Neither the ascertainment of the facts nor the inferences to be drawn from them was for the court. The question was submitted to the jury with the most careful and guarded instructions. It was said by the learned judge in the general charge: “ Whenever one occupying a confidential relation to a testator writes or procures to be written the will of such testator, and thereunder takes a substantial legacy, and the mental faculties of such testator were at the time of making such will, by reason of great sorrow, advanced age or ill health impaired, although not to the point of lacking testamentary capacity', there is a presumption of fact that undue influence was brought to bear on the mind of the testator in the execution of the will, and the burden is on the beneficiary to rebut this presumption. . . . Undue influence exists wherever through weakness, dependence or implicit reliance of one on the good faith of another, the latter obtains an ascendency which prevents the former from exercising an unbiased judgment. . . . Where a confidential relation exists, the party in whom confidence is placed is held to the strictest accountability, and the burden is upon him to show that a transaction between himself and his principal by which he derives a benefit was fair and conscientious and beyond the reach of suspicion.”
The law applicable to the case and the questions of fact to be considered by the jury were fully and clearly stated in the charge, and whatever doubt may have existed on the subject of undue influence must now be considered as settled by the verdict. No useful purpose would be served by entering upon an extended review of the testimony bearing on this and other questions. We find no error in the rulings or in the charge.
The judgment is affirmed.